  Case 18-10882         Doc 41     Filed 11/05/18 Entered 11/05/18 08:26:44              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-10882
         MARVIN D MAXEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/13/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-10882        Doc 41       Filed 11/05/18 Entered 11/05/18 08:26:44                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $206.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $206.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $200.64
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $5.36
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $206.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVOCATE HEALTH SERVICES         Unsecured         565.00           NA            NA            0.00       0.00
ADVOCATE HEALTH SERVICES         Unsecured           0.00           NA            NA            0.00       0.00
ADVOCATE HEALTH SERVICES         Unsecured           0.00           NA            NA            0.00       0.00
ADVOCATE HEALTH SERVICES         Unsecured           0.00           NA            NA            0.00       0.00
AMCA COLLECTION AGENCY           Unsecured         115.85           NA            NA            0.00       0.00
ARROW FINANCIAL SERVICES LLC     Unsecured         880.14           NA            NA            0.00       0.00
CAPITAL MANAGEMENT SERVICES      Unsecured      8,207.11            NA            NA            0.00       0.00
CENTRAL DUPAGE HOSPITAL          Unsecured         834.00           NA            NA            0.00       0.00
CENTRAL DUPAGE HOSPITAL          Unsecured      2,280.75            NA            NA            0.00       0.00
CERTIFIED SERVICES INC           Unsecured      5,170.00            NA            NA            0.00       0.00
CHICAGO ANESTHESIA ASSOC SC      Unsecured            NA       5,170.00      5,170.00           0.00       0.00
Choice Recovery, Inc             Unsecured         232.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,470.00       5,882.57      5,882.57           0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured           0.00           NA            NA            0.00       0.00
Healthcare Recovery So           Unsecured           0.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE               Priority          557.36           NA            NA            0.00       0.00
IL DEPT OF REVENUE               Secured              NA         591.92        591.92           0.00       0.00
IL STATE DISBURSEMENT UNIT       Unsecured     13,642.81            NA            NA            0.00       0.00
JH STROGER HOSP OF COOK COUNT    Unsecured         203.00           NA            NA            0.00       0.00
JH STROGER HOSP OF COOK COUNT    Unsecured         734.00           NA            NA            0.00       0.00
MONTROSE CLINIC                  Unsecured         232.00           NA            NA            0.00       0.00
OAC                              Unsecured          78.00           NA            NA            0.00       0.00
OAC                              Unsecured          43.00           NA            NA            0.00       0.00
OAC                              Unsecured          42.00           NA            NA            0.00       0.00
OAC                              Unsecured           0.00           NA            NA            0.00       0.00
PERSONAL CONFIDENTIAL            Unsecured         232.00           NA            NA            0.00       0.00
Quest Diagnostics                Unsecured          86.40           NA            NA            0.00       0.00
Quest Diagnostics                Unsecured         115.00           NA            NA            0.00       0.00
Quest Diagnostics                Unsecured         115.85           NA            NA            0.00       0.00
SPECIALTY HEALTH CARE            Unsecured      4,250.00            NA            NA            0.00       0.00
SPECIALTY HEALTH CARE            Unsecured         300.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-10882       Doc 41     Filed 11/05/18 Entered 11/05/18 08:26:44                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
ST IL TOLLWAY AUTHORITY       Unsecured      2,000.00       2,357.80      2,357.80           0.00        0.00
WELLS FARGO                   Unsecured           0.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                $0.00
      Mortgage Arrearage                                   $0.00                $0.00                $0.00
      Debt Secured by Vehicle                              $0.00                $0.00                $0.00
      All Other Secured                                  $591.92                $0.00                $0.00
TOTAL SECURED:                                           $591.92                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $13,410.37                 $0.00                $0.00


Disbursements:

       Expenses of Administration                              $206.00
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                          $206.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-10882         Doc 41      Filed 11/05/18 Entered 11/05/18 08:26:44                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
